Title: Editorial Note
From: 
To: 


       The documents that follow tell all that is known about this forfeiture proceeding in Admiralty. The basis of the suit was apparently the same statutory prohibition against unloading cargo before entry upon which John Hancock’s Liberty had been condemned. The parties were cited to appear on 7 November, the date on which the in personam actions against Hancock and others involved in the Liberty affair began. Adams was thus certainly in court to make the brief minute of Otis’ argument printed here as Document IV, and may also have been of counsel for Solomon Davis, the owner. The Minute Book entry (Document III) does not report the outcome, but presumably the Triton was acquitted, since no notice of sale was published in the Boston newspapers, and the Minute Book does not indicate a distribution of the proceeds of condemnation.
      